Citation Nr: 1109145	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  03-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral chronic otitis media.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to October 1967.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2006, the appellant testified at a Board hearing at the RO.  In June 2006, the Board remanded the matter for additional evidentiary development.  In a July 2009 decision, the Board denied service connection for bilateral chronic otitis media and PTSD.

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in June 2010, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a June 2010 order, the Court granted the motion, vacated the Board's July 2009 decision, and remanded the matter for readjudication.

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for bilateral chronic otitis media and PTSD.  He contends that both conditions were incurred in service, including as a result of a mortar blast in Da Nang, Vietnam.  

The appellant's recollections regarding the date of the mortar blast have been inconsistent.  He initially recalled that the mortar blast occurred in either June 1966 or 1967 in Da Nang.  See March 1970 VA Form 21-526.  More recently, the appellant has indicated that the mortar blast occurred in May 1966, while he was on TDY at Da Nang Naval Station awaiting his return to the U.S.S. Valley Forge.  See February 2003 VA Form 21-4138.  

The appellant's service personnel records show that he was stationed aboard the U.S.S. Valley Forge from May 1965 to August 1967, after which he was transferred to the U.S.S. Mount McKinley.  The record on appeal includes a transfer record showing that the appellant was stationed at an intermediate reporting station at the U.S. Naval Support Activity, Da Nang, Vietnam, from July 31, 1967, to August 6, 1967, after which he was transferred to the U.S.S. Mount McKinley.

In June 2006, the Board remanded the matter for additional evidentiary development, including obtaining any service department records of the reported mortar attack.  In the June 2010 joint motion discussed above, the parties concluded that the VA's development efforts were inadequate, noting 

Insofar as the two requests made by [VA's Appeals Management Center] to the U.S. National Archives and the Operational Archives branch of the Naval Historical Center concerning the unit history of the U.S.S. Mount McKinley failed to provide Appellant's period of service, these requests were ineffectual for purposes of compliance with the June 2006 remand.  The record reflects that Appellant has provided various dates for the in-service mortar attack from approximately May 1966 to June 1966 or June 1967.  (RBA at 281, 508).  As he was stationed at an intermediate reporting station in Da Nang, Vietnam prior to his transfer to the U.S.S. Mount McKinley in July 1967, a date that closely approximates at least one of the dates referenced by Appellant, records from the U.S.S. Mount McKinley during Appellant's dates of service could possibly provide information necessary to verify his claimed stressors.  Therefore, upon remand, the Board should ensure that an adequate request is made to the U.S. National Archives and/or the Operational Archives branch of the Naval Historical Center in order to obtain a copy or copies of his unit history or histories for his period of service in compliance with the Board's June 2006 remand.  

See November 2008 joint motion at pages 3-4.  

As set forth above, the Court has granted the parties' motion and remanded this matter for compliance with the terms discussed therein.  In view of the foregoing, additional action by the RO is now necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

The Board also notes that since the parties' June 2010 joint motion, the appellant has submitted an October 2010 statement detailing new stressors in support of his claim of service connection for PTSD.  Additionally, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist  activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

On remand, therefore, the RO must consider the amended criteria for establishing service connection for PTSD as well as the appellant's newly detailed stressors.

Additionally, the appellant has identified outstanding VA clinical records which may be pertinent to his claim of service connection for PTSD.  Specifically, in a June 2010 statement, the appellant indicated that he had recently undergone a PTSD examination at an unspecified VA outpatient clinic.  A review of the record indicates that the most recent VA clinical records currently associated with the claims folder are dated in June 2004.  Thus, any additional VA clinical records should be obtained on remand.  38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the parties' June 2010 joint motion, the RO should contact the National Archives and/or the Operational Archives branch of the Naval Historical Center in order to obtain a copy or copies of the appellant's unit history or histories for his period of service aboard the U.S.S. Valley Forge and U.S.S. Mount McKinley.

2.  After obtaining any necessary information from the appellant, the RO should obtain VA clinical records documenting his treatment for PTSD and otitis media for the period from June 2004 to the present.  

3.  After conducting any additional development deemed necessary, the RO should review the claims, considering all the evidence of record as well as the amendments to 38 C.F.R. § 3.304(f).  If any claim remains denied, the appellant and his attorney should be provided with a  supplemental statement of the case, including appropriate citations to the amended version of section 3.304, and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


